Non-Compliant Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This notice is in response to the submission filed 2022-01-12 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Double Patenting
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. See MPEP § 804.
 35 USC 253 does not provide for conditional disclaimers that are contingent upon allowance of the claims.  See MPEP § 1490 VI.  
The Reply did not include a terminal disclaimer nor showing the claims subject to the rejection are patentably distinct from the reference application’s claims. Rather the Reply addressed the double patenting by requesting the double patenting rejection be held in abeyance:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As indicated in MPEP 804, double patenting rejections should not be held in abeyance and such a reply is to be treated as a not fully responsive reply in accordance with MPEP 714.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Examiner, Art Unit 2415